MEMORANDUM **
Ravi Vikash Chand, a native and citizen of Fiji, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying Chand’s motion to reopen removal proceedings. To the extent that we *197have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen or reconsider. Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s decision of June 20, 2003, affirming the immigration judge’s decision of February 11, 2003, because the instant petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1).
The BIA did not abuse its discretion when it denied the petitioner’s motion to reopen as untimely because the motion was filed almost one year after the 90 day time limit had expired. See 8 C.F.R. § 1003.2(c)(2) (requiring a motion to reopen to be filed within 90 days).
PETITION FOR REVIEW DISMISSED in part; DENIED in part

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.